Citation Nr: 1443020	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-29 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of that hearing has been associated with the Virtual VA file.
 
The Board observes that the Veteran and his representative submitted additional evidence with a waiver of the RO's initial consideration in March 2014 and June 2014.  Therefore, there is no prejudice in the Board considering the additional records.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that there appear to be some outstanding medical records that may be pertinent to the claim.  In this regard, the Board noted that the Veteran has provided billing statements from a chiropractic clinic; however, there are no treatment records from that facility associated with the claims file.  Therefore, the AOJ should attempt to obtain any outstanding, relevant records.

Further, while the Veteran was afforded a VA examination in July 2010, that examiner only provided an opinion with regard to the Veteran's L5 compression fracture.  Review of the claims file shows that the Veteran has also been diagnosed with lumbar spondylosis, degenerative disc disease, and lumbar pain related to arthritis.  Therefore, an additional VA examination and medical opinion are needed to address any other lumbar spine disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disorder, to include any chiropractors.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's service treatment records show that he was diagnosed with a lumbar strain following a January 1969 injury.  

It should also be noted that, while the Veteran sustained a June 2003 compression fracture as well as several spine injuries due to post-service falls, the Veteran's medical records also show a diagnosis of degenerative disc disease in 2001, as well as billing for treatment of a lumbar spine disorder starting in January 2003, prior to the June 2003 compression fracture.  The Veteran has also been diagnosed with lumbar spondylosis and arthritis.

The examiner should identify any lumbar spine disorder that has been present during the appeal period.  For each disorder identified, he or she opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, to include his symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



